DETAILED ACTION
This is a non-final rejection in response to application filed 5/16/20. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgers et al. (US 8424296).
Regarding independent claim 1, Burgers teaches a heat exchange apparatus comprising: 
a shell housing 12; 
a heat exchanger 10 coupled to an outer surface of the shell housing and configured to cool air passing through an air channel of the heat exchanger using a coolant passing through a coolant channel (col. 6, ll. 9-20); 
a flow guide 49 installed in the shell housing and connected to the air channel 80 of the heat exchanger in order to pass the cooled air into the shell housing, the flow guide having a distal end spaced apart from an inner surface of the shell housing (49 is an opening in metering cap 48 and does not contact the inner surface); and 
at least one air discharge port 38 installed through a sidewall of the shell housing and configured to communicate with the air channel via the flow guide.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741